Citation Nr: 1541043	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to December 1973.  The Veteran died in May 2008, and the appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this matter was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with contested claims procedures.  

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2014); 38 C.F.R. § 3.5(a)(1) (2015).  Additionally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a), (d) (2015).

Pursuant to 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2015).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  Thus, as a threshold matter, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2015).

Where an attempted marriage of a claimant to a Veteran, however, was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, (2) the claimant entered into the marriage without knowledge of the impediment, (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 U.S.C.A. § 103(a) (West 2014); 38 C.F.R. § 3.52 (2015).

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2015).  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC). 38 C.F.R. § 19.101 (2015).  Various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.  

In this case, the Veteran was married several times during his lifetime.  Specifically, the record reflects that a woman other than the claimant, E.W., indicated that she is the Veteran's common law spouse and so filed a claim for death benefits.  In support of her claim, she submitted various documents showing the Veteran's name and her name on them.  She provided statements from two individuals, whom both knew them and indicated that she and the Veteran began living as husband and wife.  E.W. also submitted a November 2008 statement from a probate judge in Georgia that stated the Veteran and E.W. presented themselves as husband and wife since 1996 until his death in 2008.  The appellant filed the claim on an appeal, and submitted a certificate of marriage reflecting that she and the Veteran were married in January 1975 in North Carolina.  She contends that the marriage was never dissolved by divorce or annulment.  In a February 2009 VARO Atlanta Development Worksheet, the RO acknowledges that there are two women claiming to be the spouse of the Veteran.  
As such, the record substantiates that E.W. is an interested party to this case.  However, there is no evidence in the electronic file that the contested claims procedures were followed.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2015) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6 in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and interested party E.W. 

2.  After conducting any additional development, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case (SSOC) to both the current claimant for recognition (appellant) and interested party E.W., and allow the appropriate time for response.  Then, if the decision remains adverse to the appellant, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




